Citation Nr: 1141346	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether reduction of the Veteran's disability compensation benefits due to incarceration, effective October 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1979 through January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was previously before the Board in April 2010, when the issue was remanded for additional development.  Although substantial compliance was accomplished with regard to those remand instructions, the Board finds that a second remand for additional evidence is necessary.

In particular, there continues to be a question of the actual date that the Veteran was incarcerated such that it is unable to determine the date upon which the reduction to 10 percent should be effective.  In this regard, the Board notes that the relevant regulation provides that any person who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  38 C.F.R. § 3.665(a).  

In making this calculation, the RO used the date of August 1, 2006 (the day of sentencing, according to evidence received from the Indiana Department of Corrections website).  However, the Veteran claims that his initial incarceration date was August 14th, and a computer printout from the Indiana Department of Corrections Adult Offender Arrival and Identification received in March 2007 indicates that he was received at the "RDC" on August 9, 2006.  (An August 12, 2006 document entitled "Offender Data" from the Indiana Department of Corrections website indicates that "RDC" means "Reception Diagnostic Center.")

On remand, in response to VA's inquiry, the Indiana Department of Corrections submitted multiple printouts from its Offender Information System.  The Veteran's representative argues that this information is not clear as to the date of conviction for theft/receiving stolen property.  However, the date of incarceration, and not the date of conviction, is at issue.  The records submitted by the Indiana Department of Corrections raise the question of whether the Veteran was incarcerated prior to his admission to the state's Department of Corrections (e.g., at the county jail).

The first printout, entitled "Location History - Facility," indicates the Veteran was received at the "RDC" on August 9, 2006 and then transferred to the "CIC" on August 25, 2006, where he remained until February 6, 2008.  (During the Veteran's incarceration for conviction of theft/receiving stolen property, he was convicted of forgery on November 9, 2006, and sentenced to three years with a projected parole date of June 5, 2008.  The evidence also establishes that the Veteran was actually released on February 6, 2008.)  

The third printout entitled "Sentence Summary," however, shows that the offense of theft/receiving stolen property with a sentence term of 270 days, an "EDS" of July 24, 2006, and a projected parole date of December 5, 2006.  The omission of the definition of "EDS" raises the question of whether the Veteran may have been incarcerated in the county jail pending his sentencing on August 1, 2006.  A remand is, thus, necessary to seek clarification of this matter.  In this regard, the Board notes that the records indicate that the County of Conviction was Madison.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Madison County Jail in Indiana any records it has that demonstrate that the Veteran was incarcerated at its facility around or during the months of July and August of 2006 (including the exact dates of incarceration) for the offense of theft/receiving stolen property for which the Veteran was sentenced on August 1, 2006.  A negative reply should be requested if no records are available.

2.  If no records are available from the Madison County Jail, contact the Indiana Department of Corrections and ask that it to provide an explanation of all acronyms used on its "Sentence Summary," including in particular the definition of "EDS."  

3.  Then, readjudicate the appeal.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, an appropriate period of time should be allowed for response, and this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

